DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed on 11/19/2021 have been fully considered but they are not persuasive. 

Applicant argues “one of ordinary skill in the art would not have found it obvious to rely on case law to further modify the combination of U.S. Patent No. 4,373,511 to Miles et al. (hereinafter “Miles’’) in view of U.S. Patent No. 3,568,878 to Fotos (hereinafter “Fotos”) to arrive at the subject matter of independent claims 25 and 37” (Page 6, lines 1-4).
However, examiner respectfully disagrees.
	The case law is applied to Miles’ change of the shape of the curved sidewall to the shape of the “at least one basket sidewall” “tapering outward from the basket base to the basket rim upper edge. Not only to applying the case law for the change of the shape of the sidewall, but also Fotos is used to modify Miles’ shape of the curved sidewall toward the tapered sidewall in view of Fotos’ “upwardly and outwardly extending sidewall 16” wherein Fotos’ containers are to “house food or other products” (C1:54-55).
	Therefore, examiner maintains his position.

	Applicant argues “Miles comprises the structure having the above functionalities and the structure except the strictly tapered wall which shape does not impact the containing function.” However, it would not have been obvious to modify Miles to have less functionality than originally present therein, as would be the case upon changing the shape of its wall. Additionally, the Office Action has failed to argue how, upon modifying Miles with Fotos, Miles could still achieve such functionality under the same principle of operation as originally provided” (Page 6, lines 5-11).
However, examiner respectfully disagrees.
	Miles discloses “a piecewise continuous shelf” such as a support surface 50 (C5:41, Fig. 6) and a curved sidewalls in Fig. 6. Fotos discloses “a shelf” such as a continuous bottom wall 14 (C2:32-33, Fig. 3) and a straightly tapered and stacked sidewalls 16 (Figs. 3-4). Both Miles and Fotos discloses food containers.
	Therefore, examiner maintains his position.

	Applicant argues “the structure of Miles is expressly designed to accomplish MORE than merely providing “the containing function,” as basically argued in the Office Action. The “two of the essential features of cooking vessel 1” recited above with respect to Miles are specifically achieved “by the general design of the cooking vessel and particularly by the inter-reaction on the hot vapour of the inwardly inclined circumferential lip 18 of the vessel 3 with the downwardly projecting circumferential ridge 23 of the lid 4...” Per the proposed modification of Miles to instead have the “the at least one basket sidewall tapering outward from the basket base to the basket upper edge,” as recited in claims 25 and 37, Miles would NO LONGER be constructed to achieve the above-mentioned “two of the essential features of cooking vessel 1” (Page 9, lines 20-29).
However, examiner respectfully disagrees.

	Therefore, examiner maintains his position.

	Applicant argues “Simply put, it would not have been obvious to have modified Miles with Fotos to have essentially less functionality than that originally provided by Miles. Yes, Miles modified with Fotos would have still have arguably been able to serve as a food container, but the modified structure of Miles would have NOT been able to ensure that “(a) little or no moisture is lost either from the food 27 or from the outer vessel 2” and/or “(b) little or no flavour is transferred from the food 27 to the water in the outer vessel 2...”” (Page 9, line 29-Page 10, line 2).
However, examiner respectfully disagrees.
	The argued functionality is not in the claim and Miles’ two layers of curved sidewalls in view of Fotos’ shape of the straight sidewalls still circulates the vapor.
	Therefore, examiner maintains his position.

Applicant argues “Miles must be able maintain all its essential features (as established by the reference) upon any proposed modification (not just merely be able to retain food therein as argued by the Office Action). Even if it were arguable that Miles modified with Fotos might still provide those two essential features by a different mechanism (to which no evidence has been provided), it would still be achieving such functionality such under completely different circumstances, i.e., by a different principle of operation. Thus, one of ordinary skill in the art would not have found it obvious to “to modify Miles with Fotos by replacing Miles' round sidewall with Fotos’ upwardly and outwardly extending sidewall 16...,” as proposed in the Office Action, regarding independent claims 25 and 37.” (Page 10, lines 6-14).

	The argued functionality is not in the claim and Miles’ two layers of curved sidewalls in view of Fotos’ shape of the straight sidewalls still circulates the vapor.
	Therefore, examiner maintains his position.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 25, 37 and their dependent claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 8,302,528 and claim 7 of U.S. Patent No. 10,569,949. Although the claims at issue are not identical, they are not patentably distinct from each other because the structural elements are same as shown in the spreadsheet next.

    PNG
    media_image1.png
    1000
    735
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 37 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 25 at line 15, “a basket base” is not clear if it is same as “a basket base” in claim 25 at line 10 or different.
In claim 37 at line 15, “a basket base” is not clear if it is same as “a basket base” in claim 37 at line 10 or different.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miles (US 4,373,511) in view of Fotos (US 3,568,878).

Examiner’s Conventions: 	
For example, C25:1-2 means column 25 at lines 1-2, C25:1 means column 25 at line 1, P23:16 means paragraph 23 at line 16, and Pg23:16-18 means page 23 at lines 16-18, and Figs. 1&3 or Figs. 1, 3 means Fig. 1 and Fig. 3, c1:1 means claim 1 at line 1, and A:5 means Abstract at line 5, Alexander: means Alexander teaches or discloses.

Regarding claim 25, Miles discloses 
A pre-packaged food product (Food 27; C3:39, Fig. 1

    PNG
    media_image2.png
    603
    343
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    379
    865
    media_image3.png
    Greyscale

) comprising:

a food (Food 27; C3:39, Fig. 1 and a food is common in all Figures and is a workpiece to be contained, MPEP 2115) comprising a first food component (water 26; C3:36, Figs. 1,6) and a second food component (Food 27; C3:39, Fig. 1,6), the first food component and the second food component being at least substantially separate (as graphically disclosed in Fig. 1) during cooking;

a container (an outer vessel 48; C5:36, Fig. 6

    PNG
    media_image3.png
    379
    865
    media_image3.png
    Greyscale
) including a container base (a bottom well 52; C5:42, Fig. 6) and a sidewall (the right cross-hatched wall of “an outer vessel 48”; Fig. 6 except “52”) having a 
shelf (a support surface 50; C5:41, Fig. 6) formed therein, the shelf projecting radially inwardly (toward smaller inner diameter of “50” as disclosed in Fig. 6) into the container, the shelf spaced away (lifted up with the distance of “Portion” in Fig. 6) from the container base so that the container base and a portion (Portion; Fig. 6 below

    PNG
    media_image4.png
    403
    1199
    media_image4.png
    Greyscale
)
of the sidewall below the shelf form a cavity (a bottom well 52; C5:42, Fig. 6) at least substantially (the ratio of the “water 26” volume with respect to the volume of the “bottom well 52”) holding the first food component for cooking of the first food component; and

a basket (an inner vessel 51; C5:41-42, Fig. 6) holding the second food component, the basket being removably (releasably placed inside the outer vessel 2; C3:4-5, Fig. 6) receivable by the container and having a basket base (the bottom part of “51”; Fig. 6), the basket base sized and configured to extend onto (overlapping as disclosed in Fig. 6) and rest (placed on top as graphically disclosed in Fig. 6) on the shelf of the container when the basket is received in the container so that the first food component is at least substantially (the ratio of the volume of “water 26” with respect to the volume of “bottom well 52”; Fig. 6) contained in the cavity between the container base and the basket base, the shelf of the container and the basket configured such that the base of the basket is supported at least substantially  (the ratio of the abutting surface area between “50”and the bottom surface of “51”on “50” with respect to the surface area of “50” wherein “50” has grooves (not shown) providing vapor passages from a bottom well 52 to a peripheral gap 53; PGPUB paragraph 31 at lines 5-9, Fig. 6) by the shelf of the container when the basket is received in the container, the basket defining a basket base (the bottom surface part of “51”; Fig. 6), at least one basket sidewall (the sidewall part of “51”; Fig. 6), and a basket upper edge ( Upper Edge”; Fig. 6

    PNG
    media_image5.png
    322
    611
    media_image5.png
    Greyscale
), 

	Miles discloses “a shelf”, the round “at least one basket sidewall”, “the basket base” and “the basket upper edge” as mapped above, but is silent regarding 

the at least one basket sidewall tapering outward from the basket base to the basket rim upper edge.

	Miles discloses the claimed invention except for the shape of the at least one basket sidewall tapering outward from the basket base.  It would have been an obvious matter of design choice to select a desired shape of a wall suiting a user specific application, e.g., cylindrical, tapered, rounded sidewalls, without impacting the capability of containing a food, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).

	However, Fotos disclose, in the same field for “container” “enabling the carrying and support of hot or cold food products in a slightly better manner” (title, C4:5-6, Fig.3-4

    PNG
    media_image6.png
    306
    267
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    622
    324
    media_image7.png
    Greyscale
), 
(bottom wall 14; C2:32-33, Fig. 3)

the at least one basket sidewall (the inner “upwardly and outwardly extending sidewall 16”; C2:34, Fig. 3 of a form of a container 10; C2:29-30) tapering outward (which project outwardly from; C2:34-35, Fig. 3) from the basket base (the bottom wall; C2:35, Fig. 3) to the basket upper edge (the corner of “a rounded and thickened portion 20”; Fig. 2 
    PNG
    media_image8.png
    501
    683
    media_image8.png
    Greyscale
).

	The advantage of using Fotos’ shape of a continuous bottom wall is to simplify the manufacturing process without making plural valleys of the continuous bottom wall and increase the productivity due to simplified process. 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Miles with Fotos by replacing Miles’ shape of piecewise continuous “support surface 50” with Fotos’ shape of a continuous bottom in order to simplify the manufacturing process without making plural valleys of the continuous bottom wall and increase the productivity due to simplified process.  


	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Miles with Fotos by replacing Miles’ round sidewall with Fotos’ tapered middle sidewall 16 in order to improve the sliding-ly stacked function by providing a tubular magazine in telescoped or nested relationship to one other with generalized stacking capability of stacking any number (i.e., 2, 3, 4, …, n) of tubular magazines in telescoped or nested relationship and save the environmental space by storing a plurality of containers by stacking them in a limited space.  

Regarding claim 37, Miles discloses 
A pre-packaged food product (Food 27; C3:39, Fig. 1

    PNG
    media_image2.png
    603
    343
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    379
    865
    media_image3.png
    Greyscale

)  comprising:

a food (Food 27; C3:39, Fig. 1 and a food is common in all Figures and is a workpiece to be contained, MPEP 2115) comprising a first food component (water 26; C3:36, Figs. 1,6) and a second food component (Food 27; C3:39, Fig. 1,6), the first food component and the second food component being at least substantially separate (as graphically disclosed in Fig. 1) during cooking;

a container (an outer vessel 48; C5:36, Fig. 6

    PNG
    media_image3.png
    379
    865
    media_image3.png
    Greyscale
) including a container base (a bottom well 52; C5:42, Fig. 6) and a sidewall (the right cross-hatched wall 
of “an outer vessel 48”; Fig. 6 except “52”) having a 
shelf (a support surface 50; C5:41, Fig. 6) formed therein, the shelf projecting radially inwardly (toward smaller inner diameter of “50” as disclosed in Fig. 6) into the container, the shelf spaced away (lifted up with the distance of “Portion” in Fig. 6) from the container base so that the container base and a portion (Portion; Fig. 6 below

    PNG
    media_image4.png
    403
    1199
    media_image4.png
    Greyscale
) of the sidewall below the shelf form a cavity (a bottom well 52; C5:42, Fig. 6) at least substantially (the ratio of the “water 26” volume with respect to the volume of the  bottom well 52”) holding the first food component for cooking of the first food component; and

a basket (an inner vessel 51; C5:41-42, Fig. 6) holding the second food component, the basket being removably (releasably placed inside the outer vessel 2; C3:4-5, Fig. 6) receivable by the container and having a basket base  (the bottom part of “51”; Fig. 6), the basket base sized and configured to extend onto (overlapping as disclosed in Fig. 6) and rest (placed on top as graphically disclosed in Fig. 6) on the shelf of the container when the basket is received in the container so that the first food component is at least substantially (the ratio of the volume of “water 26” with respect to the volume of the “bottom well 52”; Fig. 6)  contained in the cavity between the container base and the basket base, the basket residing entirely (the whole body of “an inner vessel 51”; C5:41-42, Fig. 6) within (When placed inside the outer vessel 2; C3:4-5, Fig. 6) the container and entirely below (the top lip 18 is approximately level with the upper edge 8 of sidewall 7 of vessel 2; C3:6-7, Fig. 6) a top (the upper edge 8 of sidewall 7 of vessel 2; C3:7, Fig. 6) of the container when the basket base rests on the shelf formed in the sidewalls of the container, the basket defining a basket base (the bottom surface part of “51”; Fig. 6), at least one basket sidewall (the sidewall part of “an inner vessel 51”; Fig. 6), and a basket upper edge  ( Upper Edge”; Fig. 6

    PNG
    media_image5.png
    322
    611
    media_image5.png
    Greyscale
), 

	Miles discloses “a shelf”, the round “at least one basket sidewall”, “the basket base” and “the basket upper edge” as mapped above, but is silent regarding 

an at least substantially continuous shelf 
the at least one basket sidewall tapering outward from the basket base to the basket rim upper edge.

	Miles discloses the claimed invention except for the shape of the at least one basket sidewall tapering outward from the basket base.  It would have been an obvious matter of design choice to select a desired shape of a wall suiting a user specific application, e.g., cylindrical, tapered, rounded sidewalls, without impacting the capability of containing a food, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).

(title, Fig.3

    PNG
    media_image6.png
    306
    267
    media_image6.png
    Greyscale
), 
an at least substantially continuous shelf (bottom wall 14; C2:32-33, Fig. 3)
the at least one basket sidewall (the inner “upwardly and outwardly extending sidewall 16”; C2:34, Fig. 3) tapering outward (which project outwardly from; C2:34-35, Fig. 3) from the basket base (the bottom wall; C2:35, Fig. 3) to the basket upper edge (the corner of “a rounded and thickened portion 20”; Fig. 2 
    PNG
    media_image8.png
    501
    683
    media_image8.png
    Greyscale
).

	The advantage of using Fotos’ shape of a continuous bottom wall is to simplify the manufacturing process without making plural valleys of the continuous bottom wall and increase the productivity due to simplified process. 


	The advantage of using Fotos’ cylindrically tapered wall is first, to improve the sliding-ly stacked function by providing a tubular magazine in telescoped or nested relationship to one other with generalized stacking capability of stacking any number (i.e., 2, 3, 4, …, n) of tubular magazines in telescoped or nested relationship and save the environmental space by storing a plurality of containers by stacking them in a limited space. 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Miles with Fotos by replacing Miles’ round sidewall with Fotos’ tapered middle sidewall 16 in order to improve the sliding-ly stacked function by providing a tubular magazine in telescoped or nested relationship to one other with generalized stacking capability of stacking any number (i.e., 2, 3, 4, …, n) of tubular magazines in telescoped or nested relationship and save the environmental space by storing a plurality of containers by stacking them in a limited space.  

Claims 26-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miles (US 4,373,511) in view of Fotos (US 3,568,878) as applied to claim 25 above, and further in view of Bowen (US 4,922,079).
Regarding claim 26, Miles in view of Fotos discloses 
the sidewall (Miles: the sidewall part of “51”; Fig. 6) of the basket (Miles: an inner vessel 51; C5:41-42, Fig. 6) 

Miles discloses “the sidewall” as mapped above, but Miles in view of Fotos is silent regarding
the sidewall includes openings.

However, Bowen discloses, in the technical field for “Combination cooking cartridge” (title, Fig. 4

    PNG
    media_image9.png
    507
    370
    media_image9.png
    Greyscale
),
the sidewall (sides; C5:16, Fig. 4) includes openings (a plurality of holes 46a, approximately 1/8" in diameter; C5:20-21, 4).

	The advantage of using Bowen’s plurality of holes 46a on sides of a steamer basket 46 is Not only to provide steam/vapor flow path inside the cooking serve vessel, but also to provide steam which seeps into the holes in the container and cooks the food. 
	Therefore. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Miles in view of Fotos with Bowen by applying Bowen’s plurality of holes 46a on sides of a steamer basket 46 on Miles’ sidewall part of an inner vessel 51 in order Not only to provide steam/vapor flow path inside the cooking serve vessel, but also to provide steam which seeps into the holes in the container and cooks the food. 

Regarding claim 27, Miles in view of Fotos and Bowen discloses 
the basket base (Bowen: a rectangular shape floor 58; C5:15-16, Fig. 4) includes openings (Bowen: a plurality of holes 46a, approximately 1/8" in diameter; C5:20-21, Fig. 4).

Regarding claim 28, Miles in view of Fotos and Bowen discloses 
the at least one of the container and the basket are formed from at least one member (Miles: aluminum; C5:50) of a group consisting of: aluminum (Miles: aluminum; C5:50), CPET, polypropylene, nylon, pressed paperboard, and molded pulp. (Refer previous OA using Garwood (US 7,205,016 for various other materials at C211:44-45, C307:21, P307:19, C306:end-C307:1)

Claims 29-30 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miles (US 4,373,511) in view of Fotos (US 3,568,878) as applied to claim 25 above, and further in view of Lee (US 2004/0058038).

Regarding claim 29, Miles in view of Fotos discloses  
the basket (Miles: an inner vessel 51; C5:41-42, Fig. 6) within the container (Miles: an outer vessel 48; C5:36, Fig. 6).
	Miles discloses “the basket within the container” as mapped above, but Miles in view of Fotos is silent regarding  
a sheet of barrier material sealed to a rim of the container, the sheet of barrier material enclosing the basket

	However, Lee discloses, in the technical field for “lunch box (or container or packaging) 100” (P30:2, Fig. 2

    PNG
    media_image10.png
    717
    381
    media_image10.png
    Greyscale
)
a sheet (a sealed paper plate 30; Fig. 3, P31:11) of barrier material (a sealed paper plate 30; Fig. 2, P31:11) sealed to a rim (11; Fig. 2) of the container (main outer container 10; Fig. 2), the sheet of barrier material enclosing the basket (a side dish container 20; Fig. 2)

	The advantage of using Lee’s sealed paper plate 30 is to prevent spilling of the contained food.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Miles in view of Fotos with Lee by applying Lee’s sealed paper plate 30 on Miles’ outer vessel 48 and an inner vessel 51 in order to conceal the flavor and temperature of the contained food, but also to prevent spilling of the contained food.
Regarding claim 30, Miles in view of Fotos and Lee discloses 
(Lee: a sealed paper plate 30; Fig. 3, P31:11) of barrier material (Lee: a sealed paper plate 30; Fig. 3, P31:11) is not (Lee: The exploded view discloses that “22” is under “30”; Fig. 4) sealed to the basket upper edge (the inner circumferential-corner of “a rim 21”; P31:6, Fig. 2).

Regarding claim 38, Miles in view of Fotos and Lee discloses 
a basket rim (Lee: a rim 21; P31:6, Fig. 2) extends outwardly from the basket upper edge (Lee: the inner circumferential-corner of “a rim 21”; P31:6, Fig. 2).


Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miles (US 4,373,511) in view of Fotos (US 3,568,878) as applied to claim 37 above, and further in view of Lee (US 2004/0058038). 
Regarding claim 39, Miles in view of Fotos discloses 
a basket (an inner vessel 51; C5:41-42, Fig. 6)

Miles discloses “a basket” ad mapped above, but Miles in view of Fotos is silent regarding 
a basket rim extends outwardly from the basket upper edge.

	However, Lee discloses, in the technical field for “lunch box (or container or packaging) 100” (P30:2, Fig. 2

    PNG
    media_image10.png
    717
    381
    media_image10.png
    Greyscale
),
a basket rim (Lee: a rim 21; P31:6, Fig. 2) extends outwardly from the basket upper edge (Lee: the inner circumferential-corner of “a rim 21”; P31:6, Fig. 2).

	The advantage of using Lee’s rim 21 is to increase the contact surface between a sealed paper plate 30 and the rim 21 in order to prevent spilling the food out of the side dish container 20.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Miles in view of Fotos with Lee by applying Lee’s rim 21 onto Miles’ top surface of the sidewall part of “an inner vessel 51” in order not only to conceal the flavor and temperature of the contained food, but also to prevent spilling the food out of the side dish container 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. France (US-D635817-S).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GYOUNGHYUN BAE/Examiner, Art Unit 3761     

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761